             Case 8-20-08051-ast              Doc 77-2        Filed 04/21/21         Entered 04/21/21 15:20:39


                                                     Notice Recipients
District/Off: 0207−8                         User: admin                         Date Created: 4/21/2021
Case: 8−20−08051−ast                         Form ID: 775                        Total: 16


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
dft         Elena Sartison
dft         2 River Terrace Apartment 12J, LLC
dft         Clodagh Bowyer Greene a/k/a Clodagh Bowyer
dft         Elliott Greene
pla         Howard M. Ehrenberg
intp        Philip Thomas, Adam Greene and Robinson Brog Leinwand Greene Genovese & Gluck
                                                                                                                    TOTAL: 6

Recipients of Notice of Electronic Filing:
aty         Albert Yukhanan Dayan             dayanlaw@aol.com
aty         Charles E Simpson           csimpson@windelsmarx.com
aty         Ilan D Scharf        ischarf@pszyjw.com
aty         J Ted Donovan          Tdonovan@gwfglaw.com
aty         Jeffrey P Nolan         jnolan@pszjlaw.com
aty         Laurence D Pittinsky          larry@rpllplaw.com
aty         Maryam N Hadden             maryam hadden@parlatorelawgroup.com
                                                                                                                    TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
intp        Residential Board of Managers of Riverhouse One Rockefeller Park Condominium         c/o Douglas Elliman
            Property Management        675 Third Avenue       New York, NY 10017
aty         Albert Y. Dayan       80−02 Kew Gardens Road         Suite 902       Kew Gardens, NY 11415
ust         United States Trustee     Long Island Federal Courthouse        560 Federal Plaza − Room 560        Central Islip,
            NY 11722−4437
                                                                                                                    TOTAL: 3
